DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 17, 2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14 – 17, 19, 20, 28, 29 and 31 – 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zang, US 10,090,169 in view of Li, US 2019/0189 and Zang, US 9,831,346.
	Regarding Claims 14 and 19, Zang teaches a method comprising:
forming a gate structure 132 on fin structures 110 disposed on a substrate 102; 
forming an opening 142 of substantially constant width in the gate structure between two adjacent fin structures, to divide the gate structure into first and second sections spaced apart by the opening; and 
depositing a silicon oxide fill layer 152 in the opening with reference to Figs. 9B, 12B and 13 B under detailed descriptions in Columns 3 – 7.
Zang teaches forming a stack of silicon nitride and silicon oxide as the insulator in the opening in column 6, lines13 – 25 and in column 7, lines 8 – 20, but fails to teach (1) depositing a silicon nitride liner to cover sidewall surfaces of the opening before depositing a silicon oxide fill layer and (2) wherein depositing the silicon oxide fill layer comprising forming an air gap within the silicon oxide fill layer and comprises adjusting the deposition rate of the silicon oxide.  
	Regarding element (1), Li teaches Li teaches a similar method of gate cutting a FinFET structure wherein a silicon nitride liner 220 is deposited in the opening to cover sidewall surfaces of the opening and depositing the silicon oxide fill layer 230 on the silicon nitride liner 220 with references to Figs. 28 and 19 in paragraphs 93 – 97 for the benefit of preventing diffusion of material from the conductive metal gate fill into the dielectric layer in paragraph 95.
Therefore, it would have been obvious to one with ordinary skill in the art at the
time of the invention to modify Zang and deposit a silicon nitride liner in the opening
to cover sidewall surfaces of the opening and depositing the silicon oxide fill layer on the
silicon nitride liner for the benefit of preventing diffusion of material from the conductive
metal gate fill into the dielectric layer as taught by Li in paragraph 95. 
	Regarding element (2), Zang (346) teaches depositing the silicon oxide comprises forming an air-gap 850 in the silicon oxide 900 with references to Figs. 6 – 8 in lines 1 – 4 and 63 – 67 in column 9 wherein forming the air-gap comprises adjusting a deposition rate of the silicon oxide due to non – conformal deposition in lines 1 – 5 for the benefit of electrical isolation and minimization of parasitic capacitance within the FinFet nodes in lines 1 – 12 in column 1.  (see also paragraph 88 of Sim, US 2012/0058639 for air gap formation by adjusting deposition rate)
Therefore, given the substantial teaching of Zang in view of Li and further in
view of Zang (346), it would have been obvious to one with ordinary skill in the art at the time of the invention to deposit the silicon oxide that comprises forming an air-gap in the
silicon oxide, wherein forming the air-gap comprises adjusting a deposition rate of the
silicon oxide for the benefit of electrical isolation and minimization of parasitic capacitance within the FinFet nodes as taught by Zang (346) in lines 1 – 12 in column 1..
	Regarding Claim 15, Li teaches depositing the silicon nitride liner comprises depositing the silicon nitride liner thick enough to prevent diffusion in paragraph 95, but fails to teach conformal deposition so that a thickness ratio between the silicon nitride liner and the silicon oxide fill layer ranges between about 1:5 and about 1:9.  
However, given the substantial teaching of Li, it would have been obvious to one with ordinary skill in the art at the time of the invention to apply conformal deposition for thinner liner layer and judiciously adjust and control the thickness parameters during the formation of the isolation structure through routine experimentation and optimization to achieve optimum benefits for the prevention of diffusion of materials from the conductive gate fill to the ILD layer (see paragraph 95) (see MPEP 2144.05) and it would not yield any unexpected results. 
Note that the specification contains no disclosure of either the critical nature of the claimed processes or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen methods or upon another variable recited in a claim, the Applicant must show that the chosen methods or variables are critical (Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir., 1990)).  See also In re Aller, Lacey and Hall (10 USPQ 233 – 237) “It is not inventive to discover optimum or workable ranges by routine experimentation”.
Regarding Claim 16, Zang in view of Li and Zang (346) fails to teach a plasma – assisted  process at a deposition rate that is adjustable by a plasma power of the plasma-assisted process.
However, it would have been obvious to one with ordinary skill in the art at the time of the invention to adjust the deposition rate by adjusting the plasma power of the plasma – assisted process for the benefit of performing the deposition with just one variable for compositional control of the deposition.
	Regarding Claim 17, Zang teaches depositing the silicon oxide comprises filling the opening with the silicon oxide in column 6, lines13 – 25.  
Regarding Claim 20, Zang in view of Li and Zang (346) fails to teach wherein forming the opening comprises forming an opening with sidewalls having a negative slope along a plane parallel to the width of the gate structure.  
However, given the substantial teaching of Zang in view of Li and Zang (346), it would have been obvious to one with ordinary skill in the art at the time of the invention that a negative slope of the sidewall may be formed due to the etching technique such as plasma dry etching used in forming the trench in a metallic gate line with multiple layers.
Regarding Claims 28 and 29, the limitations have been described earlier in rejecting Claims 14 and 17.
Regarding Claim 31, Zang in view of Li and Zang (346) teaches wherein depositing the multi-layer dielectric stack comprises conformally depositing the multi-layer dielectric to facilitate the formation of the air gap with references to Figs. 5 – 8 in paragraphs 42 – 49 (Jeon).  
Regarding Claim 32, Zang in view of Li and Zang (346) fails to teach wherein forming the air gap comprises reducing an effective dielectric constant of the multi-layer dielectric stack to less than about 3.9.  
However, given the substantial teaching of Zang in view of Li and Zang (346), it would have been obvious to one with ordinary skill in the art at the time of the invention to reduce an effective dielectric constant of the multi-layer dielectric stack to less than about 3.9 for the benefit of reducing capacitance and improve insulation effects as taught by Jeon in paragraphs 88 and 99.
Regarding Claim 33, Zang in view of Li and Zang (346) teaches cutting the metal gate structure comprises forming a plurality of metal gates that are protected, by the cuts, from oxygen diffusion due to the formation of silicon nitride liner which is known to inhibit oxygen diffusion.
Regarding Claim 34, Zang (346) teaches wherein forming the air gap comprises forming an air gap having a width less than about 3 nm in between lines 16 – 20 in column 10.
Regarding Claim 35, the limitation has been described earlier in rejecting Claim 14 and with references to Figs. 5A and 5B.
Regarding Claim 36, Zang in view of Li and Zang (346) fails to teach wherein cutting the metal gate structure forms cuts in the range of about 50 nm to about 100 nm.
However, given the substantial teaching of Zang in view of Li and Zang (346), it would have been obvious to one with ordinary skill in the art at the time of the invention to apply judiciously adjust and control the opening width during the formation of the isolation structure through routine experimentation and optimization to achieve optimum benefits for the benefit of reducing capacitance and improve insulation effects.
Claim(s) 21 – 24, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zang, US 10,090,169 in view of Zang, US 9,831,346.
Regarding Claims 21 – 24, the limitations have been described earlier in rejecting Claims 14 and 17
Regarding Claim 26, Zang in view of Zang (346) fails to teach planarizing a surface of the insulating material using a chemical mechanical polishing (CMP) process.
However, given the substantial teaching of Zang in view of Zang (346), it would have been obvious to one with ordinary skill in the art at the time of the invention to planarize a surface of the insulating material using a chemical mechanical polishing (CMP) process as shown in Fig. 12B of Zang.
	Regarding Claim 27, Zang in view of Zang (346) fails to teach forming the air gap occurs below a top surface of the gate structure.
	However, given the substantial teaching of Zang in view of Zang (346), it would have been obvious to one with ordinary skill in the art at the time of the invention to form the air gap occurs below a top surface of the gate structure to prevent exposure of the air gap during the CMP process. 
Response to Arguments
Applicant’s arguments, see pages 6 – 9, filed October 17, 2022, with respect to the rejection(s) of claim(s) 14 – 17, 19 – 24, 26 – 29 and 31 - 36 under 35 U.S.C.103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        November 14, 2022